DETAILED ACTION
This is the final Office action on the merits. Claims 15-31 and 33 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/31/2022, see subsection Rejections under 35 U.S.C. § 103, pages 8-11, have been fully considered but they are not persuasive. Specifically, the applicant makes several arguments as to why the combination of Hofbauer et al. (CA 2950937 A1) and Jarosinski et al. (US 20180045816 A1) would be non-obvious, and thus overcome the rejection of claim 15 under 35 U.S.C. § 103.
Particularly on page 9, the applicant argues that it would be non-obvious for a person of ordinary skill in the art prior to the effective filing date of the invention to have replaced the sensor taught by Hofbauer et al., with the MPPC taught by Jarosinski et al. By adopting this new sensor type the invention would lose several of the flexibilities of the current invention design taught by Hofbauer et al., namely the ability to select detection regions during and after the measurement procedure, which the applicant states is, “the main aspect of functionality” of the invention taught by Hofbauer et al. The applicant cites Page 7 Lines 12-20 and Page 9 Lines 4-7 in Hofbauer et al., in support of this argument, both of which state that the invention can select detection ranges before, during, and after the measurement procedure. However, as acknowledged in these passages, the invention taught by Hofbauer et al. is still completely able to function when selecting detection regions before the measurement procedure. Indeed, Hofbauer et al. teaches two other embodiments of this invention where it is only possible to select the detection regions before the measurement procedure (see Hofbauer et al., FIGS. 4 and 7, Page 4 Lines 27-33, and Page 6 Lines 16-27), meaning the ability to select regions both during and after this would not at all be “the main aspect of functionality” of this invention. Further, while there would be some loss of functionality with the adoption of an MPPC, there also comes a plethora of advantages, as taught by Jarosinski et al. and discussed in detail in the next paragraph.
On pages 9 and 10 the applicant argues that there is no motivation to replace the sensor taught by Hofbauer et al. with the MPPC taught by Jarosinski et al. While acknowledging that an MPPC may exhibit some advantages over the sensor taught by Hofbauer et al., namely “improved sensitivity and dynamic behaviour with higher resistance against saturation”, the applicant also states several disadvantages such as a, "single output, loss of local / spatial information, requirement of dedicated control electronics, sensor downtime after readout (e.g., increased sensor refresh rate after readout), and so forth".  They further cite Page 12 Lines 24-27 of Hofbauer et al. to argue that the invention taught by Hofbauer et al. requires a "very high pulse repetition rate" for "making great time resolution", before again citing the lack of after measurement selection of detection regions and stating that it would require an unreasonable effort to modify the invention in a way that would overcome these issues. However, simply because there are disadvantages to a modification of an invention does not mean that there is no motivation for the modification, so long as there are also predictable advantages that would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention. There are several advantages to the adoption of an MPPC over the sensor taught by Hofbauer et al., such as those cited by the applicant, but also those given by the prior art itself. Jarosinski et al. explicitly teaches in paragraph [0047] that adopting an MPPC over other similar sensors can lead to, “high, single-photon sensitivity, lower cost, improved performance, enhanced system reliability, and lower design complexity“. While many of these benefits are self-evident, such as lower cost and enhanced reliability, of particular interest is the high sensitivity. Hofbauer et al. teaches aerial surveying as an application for its invention, and emphasizes the need for maximizing sensor sensitivity (Page 1 Lines 21-35 and Page 3 Lines 19-24). Thus, the high sensitivity provided by the MPPC would have provided ample motivation to one of ordinary skill in the art to modify the invention taught by Hofbauer et al. with the MPPC taught by Jarosinski et al. Regarding the “very high pulse repetition rate” and “making a great time resolution”, these are vague and arbitrary standards with no numerical values, and thus give no reason to believe that an MPPC would not be able to achieve that criteria even with potential sensor downtime. The need to adjust the system regarding timing rate and sensor downtime, as well as post-processing concerns, would have to be made with any potential type of sensor and thus would be a completely reasonable effort to make with a reasonable expectation of success.
Finally,  the applicant cites FIGS. 11 and 12, which illustrates the individual elements of the sensor each being hooked up to a selector and thus capable of being readout individually, which the applicant states would not work with an MPPC. However, as stated before, this is simply one of the embodiments taught by Hofbauer et al., with two other embodiments teaching a sensor only capable of having one detection region and producing a singular readout (see Hofbauer et al., FIGS. 4 and 7, Page 4 Lines 27-33, and Page 6 Lines 16-27). These other embodiments would be completely possible with the MPPC taught by Jarosinski et al., and thus would not teach away from the use of an MPPC.

As none of the arguments were found to be persuasive, all rejections made in the previous action under 35 U.S.C. 103 are maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R HEBERT whose telephone number is (571)272-5454. The examiner can normally be reached on Monday-Thursday 8:30-7:00 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on 571-270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN RICHARD HEBERT/Examiner, Art Unit 3645                                                                                                                                                                                                        
	
/YUQING XIAO/              Supervisory Patent Examiner, Art Unit 3645